Exhibit 10.15

ENTORIAN TECHNOLOGIES INC.

STOCKHOLDERS’ AGREEMENT

THIS STOCKHOLDERS’ AGREEMENT (this “Agreement”) is made as of March 10, 2010, by
and among ENTORIAN TECHNOLOGIES INC., a Delaware corporation (the “Company”),
and the Investors listed on Exhibit A hereto.

WHEREAS, the Investors beneficially own an aggregate of 3,040,166 shares of
Common Stock of the Company (“Common Stock”);

WHEREAS the Company intends to delist its Common Stock from the NASDAQ Global
Market and deregister under the Securities Exchange Act of 1934 (the “Exchange
Act”) (the “Proposal”);

WHEREAS, following implementation of the Proposal, the Company will not be
subject to the restrictions of Section 203 of the Delaware General Corporation
Law (“Section 203”) or the periodic reporting requirements imposed by the
Exchange Act and the rules and regulations promulgated thereunder;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Investors agree as follows:

1. Definitions.

1.1 “Affiliate” shall mean, with respect to any specified Person, any other
Person who directly or indirectly, controls, is controlled by or is under common
control with such Person, including without limitation any general partner,
managing member, officer or director of such Person, or any venture capital fund
now or hereafter existing which is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.

1.2 “AV Sale” shall mean a Transfer of Shares from an Investor to an AV
Transferee.

1.3 “AV Transferee” shall mean a Person who, as a result of an acquisition of
shares of Common Stock from an Investor or an AV Transferee, would become an
“interested stockholder,” as such term is defined in Section 203.

1.4 “Business Day” shall mean any day other than a Saturday or Sunday or a day
on which banks are required or authorized to close in the City of New York.

1.5 “Company Notice” shall mean written notice from the Company notifying the
Investor that the Company intends to purchase all or a portion of the Shares
identified in the Proposed Transfer Notice on terms substantially similar to
those described therein.



--------------------------------------------------------------------------------

1.6 “Investors” initially means the Persons named in Exhibit A hereto, the
Affiliates (other than the Company) of each of them, and any one of them, as the
context may require.

1.7 “Person” shall mean a natural person, corporation, limited partnership,
general partnership, joint stock company, joint venture, association, company,
bank, trust company, and trust, business trust or other organization, whether or
not a legal entity, or a government or agency or any political subdivision
thereof.

1.8 “Proposed Transfer” shall mean any Transfer proposed by any Stockholder to
any Investor.

1.9 “Proposed Transfer Notice” shall mean written notice from an Investor
setting forth the terms and conditions (including price and form of
consideration) of a Proposed Transfer and the identity of the Selling
Stockholder and notifying the Company that such Investor intends to consummate
the Proposed Transfer.

1.10 “Selling Stockholder” shall mean a Stockholder proposing to Transfer Shares
to an Investor.

1.11 “Stockholder” shall mean each holder of Shares.

1.12 “Shares” shall mean shares of capital stock of the Company.

1.13 “Transfer” shall mean any sale, assignment, encumbrance, hypothecation,
pledge, conveyance in trust, gift, transfer by bequest, devise or descent, or
other transfer or disposition of any kind, including, but not limited to,
transfers to receivers, levying creditors, trustees or receivers in bankruptcy
proceedings or general assignees for the benefit of creditors, whether voluntary
or by operation of law, directly or indirectly, of any Shares.

2. Right of First Refusal.

2.1 During the period beginning on the date of this Agreement and ending on the
second anniversary hereof, each Investor hereby agrees that if any Stockholder
offers to Transfer its shares to an Investor, without originally having been
solicited to do so by the Investor, the Investor shall provide the Company with
a Proposed Transfer Notice within three (3) Business Days of the receipt of such
proposal.

2.2 No Investor shall consummate any Proposed Transfer described in subsection
2.1 above unless the Investor has provided the Company with a Proposed Transfer
Notice and either (i) the Company notifies the Investor that it will not issue a
Company Notice with respect to the Proposed Transfer or (ii) ten (10) Business
Days have elapsed following the Company’s receipt of the Proposed Transfer
Notice and the Company has not issued a Company Notice and offered to purchase
the Shares identified in the Proposed Transfer Notice on the terms set forth in
the Company Notice, in which case the Investor may consummate the Proposed
Transfer on the terms set forth in the Proposed Transfer Notice within the next
twenty (20) Business Days following such notification or lapse of time.

 

2



--------------------------------------------------------------------------------

2.3 No Investor shall consummate any Proposed Transfer described in subsection
2.1 other than as permitted by this Section 2; nevertheless, if such a Proposed
Transfer is consummated in violation of this Agreement, the Company shall have
the option to acquire such Shares from the Investor on terms equivalent to those
provided in the Proposed Transfer; provided, however, that such option shall not
displace any other remedies available to the Company in law or equity.

3. Section 203 Agreement.

3.1 The Investors shall not consummate an AV Sale unless the AV Transferee
agrees, by executing and delivering an additional counterpart signature page to
this Agreement (the “Joinder”), that, during the three-year period following the
AV Sale (provided that during such period the AV Transferee remains an
“interested stockholder”), the AV Transferee and its Affiliates will not engage
in any business combination with the Company, unless (a) upon consummation of
the AV Sale, the AV Transferee owns at least 85% of the voting stock of the
Company outstanding at the time the transaction commenced, excluding for
purposes of determining the voting stock outstanding (but not the outstanding
voting stock owned by the AV Transferee) those shares owned by (i) persons who
are directors and also officers and (ii) employee stock plans in which employee
participants do not have the right to determine confidentially whether shares
held subject to the plan will be tendered in a tender or exchange offer, or
(b) such business combination receives the affirmative vote of at least 66 2/3%
of the outstanding voting stock of the Company which is not owned by the AV
Transferee and its Affiliates. Terms used in this Agreement and defined in
Section 203 shall have the meaning set forth in Section 203, as appropriate.

3.2 By executing the Joinder, the AV Transferee shall agree to be an “Investor”
for purposes of this Section 3.

3.3 Any AV Sale not made in compliance with the requirements of this Section 3
shall be null and void ab initio, shall not be recorded on the books of the
Company or its transfer agent and shall not be recognized by the Company.

3.4 For the avoidance of doubt, notwithstanding anything to contrary, nothing in
this Section 3 or otherwise shall prohibit any of those Investors who have not
received their shares in an AV Sale occurring after the date of this Agreement
from engaging in a business combination with the Company that does not involve a
business combination with an AV Transferee.

 

3



--------------------------------------------------------------------------------

4. Each party hereto acknowledges and agrees that any breach of this Agreement
would result in substantial harm to the other parties hereto for which monetary
damages alone could not adequately compensate. Therefore, the parties hereto
unconditionally and irrevocably agree that any non-breaching party hereto shall
be entitled to seek protective orders, injunctive relief and other remedies
available at law or in equity (including, without limitation, seeking specific
performance).

5. Transfer Limitations.

5.1 Each certificate representing Shares now or hereafter owned by an Investor
shall be endorsed with the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER
RESTRICTIONS. THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF SUCH SECURITIES IS
SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN STOCKHOLDERS AGREEMENT BY AND
BETWEEN THE COMPANY AND CERTAIN HOLDERS OF STOCK OF THE COMPANY. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.”

5.2 The Investors agree that the Company may instruct its transfer agent to
impose transfer restrictions on the shares represented by certificates bearing
the legend referred to in Section 5.1 above to enforce the provisions of this
Agreement, and the Company agrees promptly to do so. The legend shall be removed
upon termination of this Agreement.

6. Termination.

6.1 This Agreement shall terminate upon the earlier to occur of any of the
following:

(a) following the effectuation of the Proposal, the Company’s becoming subject
to the restrictions set forth in Section 203; provided, however, that the
restrictions set forth in this Agreement shall not terminate as to any Investor
who became an Investor following the date of this Agreement but prior to such
time as the Company again becomes subject to the restrictions set forth in
Section 203;

(b) as to the Investors listed on Exhibit A, such Investors (together with their
Affiliates) collectively ceasing to hold beneficially at least 15% of the
outstanding Common Stock; or

(c) the earlier to occur of (i) the Board of Directors of the Company
determining that the Company shall not effect the Proposal and (ii) the
Company’s failing to file with the Securities and Exchange Commission a Form 15
Certification and Notice of Termination of Registration under Section 12(g) of
the Exchange Act by May 1, 2010.

 

4



--------------------------------------------------------------------------------

6.2 The provisions set forth in Section 7 below shall survive any termination of
this Agreement.

7. Miscellaneous.

7.1 Individual Transactions. The exercise or non-exercise of the rights of the
Company hereunder to participate in one or more Proposed Transfers shall not
adversely affect its rights to participate in subsequent Proposed Transfers.

7.2 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware, without regard to principles of conflict of laws.

7.3 Amendment and Waiver. This Agreement may be amended or terminated and the
observance of any term of this Agreement may be waived with respect to all
parties to this Agreement (either generally or in a particular instance and
either retroactively or prospectively), with the written consent of the Company
and the Investors holding a majority of the Shares held by such Investors. The
Company shall give prompt written notice of any amendment or termination hereof
or waiver hereunder to any party hereto that did not consent in writing to such
amendment, termination or waiver. Any amendment, termination or waiver effected
in accordance with this Section shall be binding on all parties hereto, even if
such parties do not execute such consent. No waivers of or exceptions to any
term, condition or provision of this Agreement, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such term, condition or provision.

7.4 Assignment of Rights. This Agreement and the rights and obligations of the
parties hereunder shall inure to the benefit of, and be binding upon, their
respective successors, assigns and legal representatives.

7.5 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified, (ii) five (5) Business Days after having been sent by certified mail,
return receipt requested, postage prepaid, or (iii) one (1) Business Day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to the party to be notified at the following addresses (or at such other address
for a party as shall be specified by notice given in accordance with this
Section):

 

  (a) if to the Company:

 

       Entorian Technologies Inc.

       8900 Shoal Creek Blvd.

       Austin, TX 78757

       Attention: Corporate Secretary

 

5



--------------------------------------------------------------------------------

       With a copy to:

 

       Morris, Nichols, Arsht & Tunnell LLP

       1201 N. Market St.

       Wilmington, DE 19801

       Attention: Frederick H. Alexander

 

  (b) if to the Investors:

 

       Joseph C. Aragona

       c/o Austin Ventures

       300 West Sixth Street, Suite 2300

       Austin, Texas 78701

 

       With a copy to:

 

       DLA Piper LLP

       401 Congress Avenue, Suite 2500

       Austin, Texas 78701

       Attention: John J. Gilluly III

7.6 Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

7.7 Attorneys’ Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all reasonable fees, costs
and expenses incurred in connection with enforcing any right of such prevailing
party under or with respect to this Agreement, including without limitation,
such reasonable fees and expenses of attorneys, which shall include, without
limitation, all reasonable fees, costs and expenses of appeals.

7.8 Entire Agreement. This Agreement and the Exhibits hereto constitute the full
and entire understanding and agreement between the parties with regard to the
subjects hereof and no party shall be liable or bound to any other party in any
manner by any representations, warranties, covenants and agreements except as
specifically set forth herein and therein.

7.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

7.10 Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to a party hereto
or to its heirs, personal representatives, or assigns by reason of a failure to
perform any of the obligations under

 

6



--------------------------------------------------------------------------------

this Agreement and agree that the terms of this Agreement shall be specifically
enforceable. If any party hereto or its heirs, personal representatives or
assigns institutes any action or proceeding to specifically enforce the
provisions hereof, any person against whom such action or proceeding is brought
(i) hereby waives the claim or defense therein that such party or such personal
representative has an adequate remedy at law, (ii) hereby waives any bond,
surety, or other security that might be required of any other party with respect
thereto, and (iii) shall not offer in any such action or proceeding the claim or
defense that an adequate remedy at law exists.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Stockholders Agreement as of
the date above first written.

 

ENTORIAN TECHNOLOGIES INC. By:   /s/ Stephanie Lucie Name: Stephanie Lucie THE
INVESTORS: AUSTIN VENTURES VII, L.P. By: AV Partners VII, L.P. Its General
Partner By:   /s/ Joseph C. Aragona Name: Joseph C. Aragona AUSTIN VENTURES
VIII, L.P. By: AV Partners VIII, L.P. Its General Partner By:   /s/ Joseph C.
Aragona Name: Joseph C. Aragona AV PARTNERS VII, L.P. By:   /s/ Joseph C.
Aragona Name: Joseph C. Aragona AV PARTNERS VIII, L.P. By:   /s/ Joseph C.
Aragona Name: Joseph C. Aragona